             Case 2:18-cv-00035-cr Document 34 Filed 05/31/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF VERMONT                      21H NAY 31 AH 8: IS
 KATHLEEN FRONHOFER, Individually                 §
 and on behalf of other similarly                 §
 situated individual Consolidated                 §
 Communications Holdings, Inc.                    §
 employees,                                       §
                                                  §
                Plaintiff,                        §
                                                  §
 vs.                                              §        DOCKET No. 2:18-CV-35
                                                  §
 CONSOLIDATED COMMUNICATIONS                      §
 HOLDINGS, INC.,                                  §
                                                  §
                                                  §
                Defendant.                        §

       ORDER GRANTING JOINT MOTION TO CONTINUE THE STIPULATED
                   DISCOVERY SCHEDULE DEADLINES

       Comes now Plaintiff Kathleen Fronhofer ("Plaintiff') and Defendant Consolidated

Communications Holdings, Inc. 's ("Consolidated") Joint Motion to Continue the Stipulated

Discovery Schedule Deadlines filed on May 30, 2019. After careful consideration of said Motion,

the Motion is hereby GRANTED. Accordingly, the deadlines set forth in the Stipulated Discovery

Order [Dkt. 14], as amended by the Order Granting Joint Motion to Continue the Stipulated

Discovery Schedule Deadlines [Dkt. 32], are hereby amended as follows:

       6.      The parties shall serve all interrogatories and requests for production on or before

       July 31, 2019.

       7.      Depositions of all non-expert witnesses shall be completed by August 30, 2019.

       10.     The Early Neutral Evaluation session shall be conducted no later than September

       6, 2019. The parties have agreed that Michael Marks will serve as the neutral evaluator.

       11.     The parties shall serve all requests for admission on or before July 31, 2019.
              Case 2:18-cv-00035-cr Document 34 Filed 05/31/19 Page 2 of 2




       12.       All discovery shall be completed by August 30, 2019.

       14.       Motions, including summary judgment motions but excluding motions relating to

       the conduct of the trial, shall be filed on or before September 23, 2019.

       15.       This case shall be ready for trial by December 2, 2019.


Signed this   Ji 1,-..   day   of_f'1_7-------' 2019.

                                                    ~=""'-----~~~·
                                                      United States District Judge
